DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-4 are allowable per the examiner's amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with CHARLES HO (Reg. No. 51,807) on June 10, 2022.
The claims are amended as follows:
1. (Currently Amended) A method for preparing [[a ]]sericin protein particles with an oxidative stress property, wherein the method comprises following steps:
1) adding sodium borohydride and tellurium powder into water, heating in order to obtain a Na2Te2 aqueous solution; cooling the Na2Te2 aqueous solution to room temperature, adding 10-bromo-dodecyl alcohol and an organic solvent thereto, and heating in order to obtain a white solid powder of bis(1-hydroxydodecyl) telluride;
2) preparing a telluride solution of the 
3) uniformly mixing the telluride solution prepared in step 2) with a solution of sericin proteinin order to obtain a white precipitateof telluride-modified sericin protein; and
4) preparing two solutions, wherein the two solutions are an aqueous solution of the telluride-modified sericin protein and an aqueous solution of magnesium ions; uniformly mixing the two solutions in order to obtain a mixed solution; adjusting  in order to obtain a pH-adjusted mixed solution;heating the pH-adjusted mixed solution to a temperature suitable for a in order to obtain a resulting precipitate;and then separating the[[a]] resulting precipitate in order to obtain sericin protein particles with an oxidative stress property.
2. (Original) The method for preparing a sericin protein particle with an oxidative stress property according to claim 1, wherein a molecular weight distribution of the sericin protein is 5-50 KDa.
3. (Original) The method for preparing a sericin protein particle with an oxidative stress property according to claim 1, wherein in step 4), after the aqueous solution of the telluride-modified sericin protein and the aqueous solution of the magnesium ions are mixed, a mass percentage concentration of the sericin protein is 0.05-2%, and a concentration of the magnesium ions is 5-15 mmol/L.
4. (Original) The method for preparing a sericin protein particle with an oxidative stress property according to claim 1, wherein the magnesium ions in step 4) are selected from any of magnesium chloride, magnesium nitrate, and magnesium sulfate.
5-8. (Cancelled)

Examiner's Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is SERICIN MICROCAPSULE (CN 108186601 B, Publ. Jun. 22, 2018; on 06/30/2020 IDS; as evidenced by English language translation; hereinafter, “Sericin Microcapsule”).  Page and paragraph numbers for Sericin Microcapsule refer to English language translation of CN 108186601 B.  Sericin Microcapsule is directed to:
Sericin microcapsule and one-step preparation method 
Abstract 
The invention discloses a sericin microcapsule and a one-step preparation method, wherein the preparation method comprises the steps of mixing sericin powder and 1, 3-butanediol to ensure that the concentration of the sericin powder is 1-100mg/mL, keeping the temperature of 120 ℃ for 15- 120min under the stirring condition, and washing with water to obtain the sericin microcapsule.  The sericin microcapsule is a hollow microcapsule, is synthesized by a one-step method, does not need a cross-linking agent, and can load biomacromolecule medicines or other functional components.  The preparation process has strong universality, easy operation, time and energy saving, is suitable for large-scale production, and the used materials have good biocompatibility and biodegradability.  The invention is more suitable for application in the fields of functional component carriers, targeted delivery and skin care and beauty.
Sericin Microcapsule, title & abstract.  In this regard, Sericin Microcapsule teaches particles obtained by mixing sericin with 1, 3-butanediol (Sericin Microcapsule, abstract), WHEREAS independent claim 1 is drawn to sericin particles obtained by reacting a “telluride solution” of bis(1-hydroxydodecyl) telluride with sericin protein, followed by a reaction with magnesium ions at pH 5.0-8.0 reaction.  Reaction with telluride solution, followed by reaction with magnesium ions provides for a sericin protein particle with an “oxidative stress property” that is stimuli-responsive to active oxygen produced in the body.  See par. [0005] of the instant published application, which describes “oxidative stress property” as “stimuli responsive” to “active oxygen”:
[0005]	A drug carrier having a stimuli-responsive property, is capable of changing physically or chemically in response to specific stimuli and releasing an embedded drug to achieve responsive controllable release of the drug, and thus has attractive prospects in the field of biomedical materials. A drug carrier having an oxidative stress property is one type of drug carriers having a stimuli-responsive property. Active oxygen widely present in a living body includes hydrogen peroxide, peroxynitrite, hydroxyl radical and so on, which play an important role in processes of cell growth, apoptosis, migration and so on. However, at some lesions, active oxygen is usually present at a relatively high concentration, which may cause damage to protein, lipid and DNA. Therefore, by developing a material that is responsive to active oxygen, targeted delivery and treatment to such lesions and thus an effect of protecting a body can be realized. However, this synthesis process is long, and involves using of organic solvents for many times, which is not conducive to loading and encapsulation of water-soluble and sensitive drugs.
Thus, the method of the instant claims is distinguishable from Sericin Microcapsule in terms of a reaction with a “telluride solution” and magnesium ions (instead of 1, 3-butanediol), which provides for a particle with an “oxidative stress property.” 

Conclusion
Claims 1-4 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOMINIC LAZARO/Primary Examiner, Art Unit 1611